DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said misalignment between said first and second contact elements is limited by said first and second contact elements coming into contact with opposing surfaces of said hollow cavity of said third, intermediate, contact element, as required by claim 1, must be shown or the features canceled from the claims.  No new matter should be entered.
In response to Applicant's arguments regarding Figure 5, please note that the figure does not show the surfaces coming into contact.  While they could in theory come into contact, the drawings do not show it, nor does the specification as originally filed discuses this possibility.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally filed does not provide basis for said misalignment between said first and second contact elements is limited by said first and second contact elements coming into contact with opposing surfaces of said hollow cavity of said third, intermediate, contact element, as required by claim 1.
In response to Applicant's arguments regarding inherency, please note that while the surfaces could in theory be brought into contact with each other, the specification as originally filed does not discuss this possibility.  Additionally, nothing in the specification nor the drawings supports this happening during use of the device. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide basis for said misalignment between said first and second contact elements is limited by said first and second contact elements coming into contact with opposing surfaces of said hollow cavity of said third, intermediate, contact element, as required by claim 1. 
In response to Applicant's arguments regarding inherency, please note that while the surfaces could in theory be brought into contact with each other, the specification as originally filed does not discuss this possibility.  Please note that nothing in the specification nor the drawings supports this happening during use of the device.  Additionally, please note that Applicant’s cited lines in the specification discuss the third contact element intended for a slight bend with respect to the longitudinal axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Belloni et al. (US 10,141,126) in view of JP-H02-29161 (cited in the IDS of 6/13/2019).  
Belloni discloses an electrical connection assembly in an electrical switchgear comprising: a circuit breaker (3) movable between a disconnected, withdrawn, position (Fig. 5a) and a connected, service, position (Fig. 5b), wherein the circuit breaker comprises, for each phase, a first connection terminal (at 2, 3) couplable to/uncouplable from a corresponding second, stationary, connection terminal (at 6, 5) of the switchgear; a first contact element (2) electrically and mechanically connected to the first connection terminal of the circuit breaker, a second contact element (6) electrically and mechanically connected to the second, stationary, connection terminal of the switchgear, and a third, intermediate, contact element (1) that includes a hollow cavity, is made of a conductive material, and is electrically and mechanically connected with one of the first and second contact elements and that is electrically and mechanically couplable to/uncouplable from the other of the first and second wherein the first and second contact elements respectively forms a first (2, 1) and a second (6, 1) contact pair with a portion of the third, intermediate, contact element, each of the first and second contact pairs having a male contact element (2/6) and a female contact element (at opposite side of 1) having a hollow cavity into which the male element is insertable.  Belloni discloses that the third, intermediate, contact element (1) is bent to an inclined orientation relative to its longitudinal axis in response to misalignment between the first and second contact elements.
JP-H02-29161 teaches a connection assembly comprising a third, intermediate contact element (2) that includes a hollow cavity and comprises a single piece elongated sleeve which is made of a conductive material; and sliding contacts (5a, 5b) positioned at the interface between Preliminary AmendmentAtty. Docket No. ABBZG-71Page 2 of 9the male and female contact elements, the external surface of the female contact element having linear and curved portions devoid of any sharp edge and being symmetrical with respect to a central longitudinal axis; wherein the sliding contacts (5a, 5b) are compressible in a direction perpendicular to the longitudinal axis (Figs. 1a and 1b) to compensate for possible increased misalignment between the first and second contact elements (intended use/purpose); and2Serial No: 16/440,283Response to Final Office Action wherein the misalignment between said first and second contact elements is limited by said first and second contact elements coming into contact with opposing surfaces of said hollow cavity of said third, intermediate, contact element (intended use/purpose).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form use sliding contact, as taught by JP-H02-29161, in order to provide an efficient and reliable connection.  
Regarding claim 2, Belloni discloses wherein the male contact element comprising a cylindrical body and the female contact element comprises a cylindrical hollow cavity into which the cylindrical body is insertable.  
Regarding claim 3, JP-H02-29161 teaches (in Fig. 1a) the hollow cavity of the female contact element comprising one or more slots on its internal surface into which the sliding contacts are positioned.  
Regarding claim 4, JP-H02-29161 teaches (in Fig. 1c) the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 5, JP-H02-29161 teaches (in Fig. 1a) for each contact pair the male contact element and/or the female contact elementPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 3 of 9comprising a plurality of slots  into which a corresponding plurality of sliding contacts are positioned.  Duplication of parts would have been obvious to one skilled in the art at the time the invention was effectively filed, in order to double the contact points.  
Regarding claim 6, JP-H02-29161 teaches the third, intermediate, contact element comprises a single-piece elongated body.  
Regarding claim 7, JP-H02-29161 teaches the third, intermediate, contact element comprising a single-piece elongated sleeve made of conductive material having a cylindrical hollow cavity, and in that each of the first and second contact elements comprises a cylindrical body insertable in the cylindrical cavity, the first contact pair being formed by the third, intermediate, contact element and the cylindrical body of the first contact element at a first end of the single-piece elongated sleeve, the second contact pair being formed by the third, intermediate, contact element and the cylindrical body of the second contact element at a second end of the single-piece elongated sleeve.  
Regarding claim 8, JP-H02-29161 teaches the third, intermediate, contact element comprising a single-piece elongated cylindrical body, andPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 4 of 9in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact pair being formed by the third, intermediate, contact element and the female contact element of the first contact element at a first end of single-piece elongated cylindrical body, the second contact pair being formed by the third, intermediate, contact element and the female contact element of the second contact element at a second end of the single-piece elongated cylindrical body.  
Regarding claim 9, Belloni discloses the third, intermediate, contact element the third, intermediate, contact element being electrically and mechanically connected with the first contact element and being electrically and mechanically couplable to/uncouplable from the second contact element.  
 Regarding claim 11, JP-H02-29161 teaches Page 5 of 9the sliding contacts being compressible in a direction perpendicular to the longitudinal axis to compensate possible misalignment between the first and second contact elements.  
Regarding claim 12, JP-H02-29161 teaches the sliding contacts being Baumann contact springs or Multi-Contact bands.  
Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the external surface of the female element coated with an insulated coating, in order to reduce the temperature rise of the element.  
Regarding claim 14, Belloni, as modified, discloses an electrical switchgear comprising an electrical connection assembly.  
Regarding claim 15, JP-H02-29161 teaches the hollow cavity of the female contact element comprising one or more slots on its internal surface into which the sliding contacts are positioned.  
Regarding claim 16, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 17, JP-H02-29161 teaches that for each contact pair the male contact element and/or the female contact element comprising a plurality of slots into which a corresponding plurality of sliding contacts are positioned.  
Regarding claim 18, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned; wherein the third, intermediate, contact element comprises a single-piece elongated body; and wherein the third, intermediate, contact element comprises a single-piece elongated cylindrical body, and in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact pair being formed by the third, intermediate, contact element and the female contact element of the first contact element at a first end of single-piece elongated cylindrical body, the second contact pair being formed by the third, intermediate, contact element and the female contact element of the second contact element at a second end of the single-piece elongated cylindrical body.  
Regarding claim 19, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 20, JP-H02-29161 teaches the male contact element comprises a cylindrical body and the female contact element comprises a cylindrical hollow cavity into which the cylindrical body is insertable; and wherein the hollow cavity of the female contact element comprises one or more slots on its internal surface into which the sliding contacts are positioned. 
Regarding claim 21, Belloni discloses the third, intermediate, contact element bent to an inclined orientation relative to its longitudinal axis maintaining a substantially parallel relationship between opposing faces of its inner surface in response to misalignment between said first and second contact elements.  Please note that elements 2 and 6 are fixed, while element 1 is displaceable.  
Regarding claim 22, Belloni discloses electrical contact between said first and second contact elements established and maintained (the resiliency of) by said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.  
Regarding claim 23, Belloni discloses electrical separation of said first and second contact elements prevented by (the resiliency of) said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, please note that Belloni discloses a third, intermediate, contact element (1) including a hollow cavity, made of a conductive material and electrically and mechanically connected to the first and second contact elements.  JP-H02-29161 teaches a third, intermediate, contact element (3) comprising a single-piece elongated sleeve.  
In response to Applicant's arguments that JP-H02-29161 does not disclose the external surface of the female contact element having linear and curved portions devoid of any sharp edge, please note that the portion of the female contact element of JP-H02-29161 is rounded.  While its radius of curvature may not be as large of that of the present application, it does not form a sharp edge. 
In response to Applicant's arguments that about the misalignment, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  In this case, Belloni discloses a third, intermediate, contact element structure that bends and provides sufficient space/play to accommodate misalignment.  
In response to Applicant's arguments that the contact separation problem demonstrate that Belloni’s contact assembly 1 cannot be bent to an inclined orientation because “there would not be need to provide the vibration limiting device 7 since the bent configuration would accommodate misalignment”, please note that vibration and misalignment are two different things, and one does not preclude the other.  Please note that the tulip-type/gripper-type arrangement of contact element 1 allows for displacement and contact in the event of misalignment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833